                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 ERIC ADAM GREEN,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:21-cv-00025-MR
                                       )
                 vs.                   )
                                       )
 GARY MCFADDEN, et al,                 )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 16, 2021 Order.

                                               March 16, 2021




         Case 3:21-cv-00025-MR Document 9 Filed 03/16/21 Page 1 of 1
